106 F.3d 405
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Lee MORRIS, Appellant,v.UNITED STATES of America, Appellee.
No. 96-2069.
United States Court of Appeals, Eighth Circuit.
Submitted Jan. 14, 1997.Filed Jan. 29, 1997.

Appeal from the United States District Court for the Eastern District of Missouri.
Before HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit Judges.
PER CURIAM.


1
Lee Morris appeals the district court's1 denial of his 28 U.S.C. § 2255 motion without an evidentiary hearing.  After de novo review, we are convinced that Morris is not entitled to relief.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Stephen N. Limbaugh, United States District Judge for the Eastern District of Missouri